Exhibit 10.1

 

EXECUTION COPY

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (this “Agreement”), dated as of March 15, 2019, is
made by and among Ladder Capital Finance LLC, a Delaware limited liability
company (the “Company”), Ladder Capital Corp, a Delaware corporation (“LCC”) and
Thomas M. Harney (“Harney”).

 

WHEREAS, the Company and Harney are parties to that certain Amended and Restated
Employment Agreement, dated as of January 23, 2014 (the “Employment Agreement”),
pursuant to which Harney is currently employed by the Company as the Company’s
Head of Merchant Banking and Capital Markets;

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given to such capitalized terms in the Employment
Agreement;

 

WHEREAS, reference is hereby made to (i) Ladder Capital Finance Holdings LLLP, a
Delaware limited liability limited partnership (“Holdings”) and (ii) LCC’s 2014
Omnibus Incentive Plan, as in effect from time to time (the “Incentive Plan”);

 

WHEREAS, for purposes of this Agreement, (i) the term “Ladder Companies” means
LCC, Holdings, the Company and their respective direct or indirect subsidiaries,
whether currently existing or hereafter acquired or formed and (ii) the term
“Common Shares” means shares of LCC’s Class A Common Stock;

 

WHEREAS, prior to the date hereof, Harney has been issued (i) certain options to
purchase Common Shares pursuant to one or more Nonqualified Stock Option Award
Agreements (collectively, the “Option Agreements”) and (ii) certain restricted
Common Shares pursuant to one or more Restricted Stock Award Agreements
(collectively, the “Restricted Stock Agreements”), in each case, pursuant to the
Incentive Plan, with all such options issued pursuant to such Option Agreements
and all such restricted Common Shares issued pursuant to such Restricted Stock
Agreements together representing Equity Incentives of Harney for purposes of the
Employment Agreement (collectively, the “Harney Equity Incentives”);

 

WHEREAS, Harney has informed the Company and LCC that Harney has determined to
retire from the Ladder Companies effective as of the Separation Date (as herein
defined) and, as a result thereof, Harney will resign as, and cease to be, an
employee of the Company and will cease to be the Company’s Head of Merchant
Banking and Capital Markets on the Separation Date and the Company and LCC has
accepted such resignation by Harney; and

 

WHEREAS, Harney, the Company and LCC have determined to enter into this
Agreement to set forth their respective mutual agreement regarding such
resignation by Harney.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
herein contained, the parties hereto, intending to be legally bound, hereby
agree as follows.

 

--------------------------------------------------------------------------------



 

1.                                      Separation Date.

 

(a)                                 The Company and Harney hereby agree that
Harney’s last day of employment with the Company will be on March 15, 2019 (the
“Separation Date”).  As of the Separation Date, the Employment Period will end
as a result of Harney having resigned from Harney’s employment by the Company
without Good Reason, and with the Company hereby waiving the ninety day written
notice requirement by Harney set forth in Section 4(a) of the Employment
Agreement for such a resignation by Harney.

 

(b)                                 The Company, LCC and Harney hereby agree
that, effective as of the Separation Date (without any further action on behalf
of the Company, LCC or Harney):

 

(i)                                     Harney shall cease to be an employee of
the Company or any other Ladder Company, and, for purposes of the Employment
Agreement, the Employment Period shall end on, and the Employment Termination
Date shall be, the Separation Date;

 

(ii)                                  the Company shall thereafter (A) pay to
Harney any Base Salary earned and unpaid as of the Separation Date, and (B) in
accordance with Section 3(g) of the Employment Agreement, reimburse Harney for
any out-of-pocket business expenses accrued and unreimbursed as of the
Separation Date subject, in each case, to any required withholding;

 

(iii)                               in accordance with the last sentence of
Section 3(c) of the Employment Agreement, since Harney has resigned his
employment from Harney’s position as an employee of the Company effective on a
date that is on or after the date five (5) years after the IPO Date and since as
of the Separation Date Harney’s years of service with the Company plus Harney’s
age equals at least 60, any and all unvested Harney Equity Incentives that vest
based on performance will continue to be outstanding from and after the
Separation Date (and will not be forfeited on the Separation Date), and will be
eligible to vest after the Separation Date based on the particular performance
vesting criteria that is applicable to such unvested Harney Equity Incentives;

 

(iv)                              from and after the Separation Date, except as
expressly provided in clause (ii) of this Section 1(b), and except as otherwise
described in Section 2 hereof with respect to TH Company (as herein defined)
becoming an advisor to the Company after the Separation Date pursuant to the
Advisory Agreement (as herein defined), Harney shall not be entitled to receive
any compensation, payments or benefits of any nature whatsoever from the Company
or any other Ladder Company (and, in particular, Harney shall not receive any
cash bonus or grant of restricted stock with respect to calendar year 2019 in
connection with Harney having been an employee of the Company for a portion of
2019 or any severance payments); and

 

(v)                                 Harney shall be deemed to have resigned from
all of his positions as an officer of each Ladder Company (including the
Company) and from all of his positions as a member of the board of directors of
each Ladder Company, if applicable.  If requested by the Company, Harney will
sign and deliver written resignation statements evidencing such resignations by
Harney as of the Separation Date.

 

2

--------------------------------------------------------------------------------



 

2.                                      Advisory Agreement with TH Company.  On
or promptly after the Separation Date, the Company and Item Six Capital LLC,
which is wholly-owned by Harney (“TH Company”) will enter into an Advisory
Agreement substantially in the form attached hereto as Exhibit A (the “Advisory
Agreement”) pursuant to which TH Company will provide advisory services to the
Company in accordance with, pursuant to the terms of, and for the time period
set forth in, the Advisory Agreement.

 

3.                                      Employee Benefits; COBRA.  Harney
acknowledges and agrees that, effective as of the Separation Date, Harney will
no longer be entitled to any employee benefits, except for continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) that are mandated by law.  Effective as of the Separation Date, as
required by the continuation coverage provisions of Section 4980B of the U. S.
Internal Revenue Code of 1986, as amended (the “Code”), Harney shall be offered
the opportunity to elect continuation coverage under the group medical
plan(s) of the Company (“COBRA coverage”) at Harney’s cost.  On or promptly
after the Separation Date, the Company shall provide Harney with the appropriate
COBRA coverage notice and election form for this purpose.  Harney shall notify
the Company within two weeks of any change in Harney’s circumstances that would
warrant discontinuation of Harney’s COBRA coverage and benefits.  The existence
and duration of Harney’s rights and/or the COBRA rights of any of Harney’s
eligible dependents shall be determined in accordance with Section 4980B of the
Code.

 

4.                                      Continuing Obligations of Harney. 
Harney hereby acknowledges and agree that from and after the Separation Date,
Harney will continue to be bound by, and will comply with, without limitation,
the provisions of Sections 5, 7 and 9 of the Employment Agreement.

 

5.                                      Whistleblower Protections.  Nothing in
this Agreement or the Employment Agreement shall prohibit or restrict Harney or
Harney’s attorneys from:  (i) making any disclosure of relevant and necessary
information or documents in any action, investigation, or proceeding relating to
this Agreement, or as required by law or legal process, including with respect
to possible violations of law; (ii) participating, cooperating, or testifying in
any action, investigation, or proceeding with, or providing information to, any
governmental agency or legislative body, any self-regulatory organization,
and/or pursuant to the Sarbanes-Oxley Act; or (iii) accepting any U.S.
Securities and Exchange Commission awards.  In addition, nothing in this
Agreement prohibits or restricts Harney from initiating communications with, or
responding to any inquiry from, any regulatory or supervisory authority
regarding any good faith concerns about possible violations of law or
regulation.  Pursuant to 18 U.S.C. § 1833(b), Harney will not be held criminally
or civilly liable under any Federal or state trade secret law for the disclosure
of a trade secret of any Ladder Company or any affiliate of any Ladder Company
that (A) is made in confidence to a Federal, state, or local government official
(either directly or indirectly) or to Harney’s attorney, in each case solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.  If Harney files a lawsuit for retaliation by any
Ladder Company for reporting a suspected violation of law, Harney may disclose
the trade secret to Harney’s attorney and use the trade secret information in
the court proceeding, provided that Harney files any document containing the
trade secret under seal, and does not disclose the trade secret, except pursuant
to court order.  Nothing

 

3

--------------------------------------------------------------------------------



 

in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section.

 

6.                                      No Employment Relationship upon the
Separation Date.  Harney acknowledges and agrees that upon the occurrence of the
Separation Date, Harney will no longer be an employee of the Company or any
other Ladder Company.

 

7.                                      Representations and Warranties.

 

(a)                                 Harney hereby represents and warrants to the
Company that (i) this Agreement constitutes a valid and binding obligation of
Harney enforceable in accordance with its terms, except as such enforceability
may be limited by (A) applicable insolvency, bankruptcy, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, or
(B) applicable equitable principles (whether considered in a proceeding at law
or in equity); and (ii) the execution, delivery and performance of this
Agreement by Harney will not result in any material breach of any terms or
provisions of, or constitute a material default under, any material contract,
agreement or instrument to which Harney is a party or by which Harney is bound. 
Harney acknowledges and represents that he has not been denied any leave,
benefits or rights to which he may have been entitled under any federal or state
law, and that he has not suffered any job-related wrongs or injuries for which
he might be entitled to compensation or relief.

 

(b)                                 The Company hereby represents and warrants
to Harney that (i) the execution and delivery of this Agreement by the Company
have been duly authorized by the Company; and (ii) this Agreement constitutes a
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as such enforceability may be limited by (A) applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, or (B) applicable equitable principles
(whether considered in a proceeding at law or in equity).

 

(c)                                  LCC hereby represents and warrants to
Harney that (i) the execution and delivery of this Agreement by LCC have been
duly authorized by LCC; and (ii) this Agreement constitutes a valid and binding
obligation of LCC, enforceable in accordance with its terms, except as such
enforceability may be limited by (A) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, or (B) applicable equitable principles (whether considered in a
proceeding at law or in equity)

 

8.                                      Governing Law.  THE CONSTRUCTION AND
INTERPRETATION OF THIS AGREEMENT SHALL AT ALL TIMES AND IN ALL RESPECTS BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES OF
CONFLICTS OF LAWS.  ANY CLAIM, COMPLAINT, OR ACTION BROUGHT UNDER THIS AGREEMENT
SHALL BE BROUGHT IN A COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK,
WHOSE COURTS SHALL HAVE EXCLUSIVE JURISDICTION OVER CLAIMS, COMPLAINTS, OR
ACTIONS BROUGHT UNDER THIS AGREEMENT, AND THE COMPANY, LCC, AND HARNEY HEREBY
AGREE AND SUBMIT TO THE PERSONAL JURISDICTION AND VENUE THEREOF.

 

4

--------------------------------------------------------------------------------



 

9.                                      Counterparts; Signature Transmission. 
This Agreement may be executed on separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.  Signatures transmitted by facsimile or electronic mail shall be
binding as evidence of each party’s agreement to be bound by the terms of this
Agreement.

 

10.                               Burden and Benefit.  This Agreement shall be
binding upon the Company and LCC (and, to the extent applicable, the other
Ladder Companies) and Harney, and shall inure to the benefit of the Company, LCC
and Harney, and, in each case, their respective heirs, personal and legal
representatives, successors and permitted assigns.  Harney’s rights and
obligations under this Agreement may not be assigned by Harney and any such
assignment shall be null and void.

 

11.                               Severability; Waiver.  The provisions of this
Agreement shall be deemed severable, and the invalidity or unenforceability of
any one or more of the provisions hereof shall not affect the validity or
enforceability of the other provisions of this Agreement.  Failure to insist
upon strict compliance with any term, covenant, or condition of this Agreement
shall not be deemed a waiver of such term, covenant, or condition, nor shall any
waiver or relinquishment of any right or power under this Agreement at any time
or times be deemed a waiver or relinquishment of such right or power at any
other time or times.

 

12.                               Entire Agreement.  This Agreement (including
the exhibit hereto and along with the Employment Agreement, the Option
Agreements and the Restricted Stock Agreements) contains the entire agreement
and understanding by and among the Company, LCC and Harney with respect to any
services that Harney, has provided, or may provide, to the Company or any other
Ladder Company (other than any services that may be provided by TH Company after
the Separation Date pursuant to, and in accordance with, the terms of the
Advisory Agreement) as well as with respect to the separation of Harney’s
employment with the Company as of the Separation Date, and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties hereto, written or oral, which may have related to the subject matter
hereof in any way.

 

13.                               Remedies.  The parties hereto acknowledge and
agree that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party hereto will have the right to
injunctive relief and other equitable remedies, in addition to all of its other
rights and remedies at law or in equity, to enforce the provisions of this
Agreement.

 

14.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

 

[SIGNATURES ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Separation
Agreement effective for all purposes and in all respects as of the day and year
first above written.

 

 

LADDER CAPITAL FINANCE LLC

 

 

 

By:

/s/ Kelly Porcella

 

 

Name:

Kelly Porcella

 

 

Title:

General Counsel

 

 

 

LADDER CAPITAL CORP

 

 

 

By:

/s/ Kelly Porcella

 

 

Name:

Kelly Porcella

 

 

Title:

General Counsel

 

 

 

 

 

/s/ Thomas M. Harney

 

Thomas M. Harney

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF ADVISORY AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------